Exhibit No.45/08 Toronto, November 6, 2008No.45/08 IAMGOLD Announces Q3 Record Revenues of $227 million and an Operating Cash Flow Increase of 141% to $71.7 million For a full explanation of results, the unaudited interim Consolidated Financial Statements, Management Discussion & Analysis, and mine statistics, please see the Company’s website, www.iamgold.com. “We are pleased to report record revenues and operating cash flow during the current quarter.Gold production and cash costs continued to meet guidance. With our strong cash and gold bullion holdings, we are well positioned to continue to execute our growth strategy in West Africa and the Americas while applying very stringent criteria to all capital expenditure projects through these tight credit markets,” stated Joseph Conway, President & CEO All amounts are expressed in US dollars, unless otherwise indicated. Highlights Of Q3 · Record quarterly revenues of $227 million increased 33% over $170 million in last year’s third quarter. · Net earnings were $18.8 million or $0.06 per share compared to net earnings of $19.5 million or $0.07 per share in Q3 2007.Adjusted net earnings(1), excluding an impairment charge related to capitalized exploration expenditures were $23.4 million or $0.08 per share. · Record operating cash flow of $71.7 million or $0.24 per share(2), represents a 141% increase over $29.8 million or $0.10 per share(2) in Q3 2007. · Attributable gold production was up 5% from last year’s third quarter to 253,000 ounces.The average cash cost(1) was $481 per ounce compared with $437 per ounce in Q3 2007. Rosebel achieved record mine throughput despite the rainy season, producing 82,000 attributable ounces of gold. · IAMGOLD has a strong cash and gold bullion position of $307 million (valuing gold at market as at September 30, 2008).In addition, a $140 million five-year revolving credit facility provides significant financial flexibility for IAMGOLD. · IAMGOLD’s 2008 gold production outlook is unchanged at 950,000 ounces.Cash cost guidance is revised down 1% to $480-$490 per ounce.The current financial market volatility may affect future cash costs either positively or negatively through changes in oil price, changes in gold price as it impacts royalty payments, and currency exchange rates. · The Niobec niobium mine demonstrated superior operating performance contributing $16.2 million in operating cash flow in Q3.Unit operating margin (1) increased 57% in Q3 2008 over the same period in 2007. · Given the current economic environment, IAMGOLD is reviewing its capital programs as well as the investment opportunities that are becoming more attractive. 1 (1) Cash cost, Adjusted net earnings and Unit operating margin for the Niobec mine are non-GAAP measures.Please refer to the Supplemental information attached to the MD&A for reconciliation to GAAP. (2) Operating cash flow per share is a non-GAAP measure and is calculated by dividing the consolidated cash flow from operating activities by the weighted average number of common shares outstanding in the period. Recent Events and Initiatives IAMGOLD announced the filing of a draft tender offer in France on August 29, 2008, that will provide for an all cash offer of €1.20 per share (approximately $1.69 per share using the currency rate as at September 30, 2008)to acquire all of the outstanding shares of Euro Ressources S.A. (“EURO”).EURO currently has a participation right royalty on production from the Rosebel gold mine.The offer is for all outstanding EURO shares and for any shares issuable upon the exercise of options.The offer opened on October 6, 2008 and will close on November 21, 2008.IAMGOLD intends to fund the offer through its existing cash reserves or its credit facility. The Company has agreed to keep €75.0million (approximately $105.6million using the currency rate at September 30, 2008) available under the credit facility to fund the acquisition of EURO. Operations Highlights Rosebel Mine, Suriname During the third quarter of 2008, the Rosebel mine achieved record quarterly mine and mill throughput, producing 82,000 attributable ounces of gold.Improvements in rainy season operating practices have led to significantly higher mine production.Continuous improvement initiatives at the mill have positively impacted throughput. Rosebel’s $44.4 million mill expansion and optimization projects are well underway with key circuit components to be completed within 2008, to allow for the ramp-up in mill throughput as per schedule.Full completion is now expected during the first quarter of 2009. Niobec Mine, Canada The Company continues to increase the contribution of the Niobec mine (a non-gold asset), with the expected completion of a $12.0 million paste backfill plant and underground development by mid
